Exhibit 10.3









 
IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


PETER BRINCKERHOFF, Individually and on Behalf of All Others Similarly Situated,
and Derivatively on Behalf of Teppco Partners, LP,
 
Plaintiff,
v.
 
TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC; ENTERPRISE PRODUCTS PARTNERS,
L.P.; ENTERPRISE PRODUCTS GP, LLC; EPCO, INC.; DAN L. DUNCAN; JERRY E. THOMPSON;
W. RANDALL FOWLER; MICHAEL A. CREEL; RICHARD H. BACHMANN; RICHARD S. SNELL;
MICHAEL B. BRACY; and MURRAY H. HUTCHISON,
 
Defendants,
 
and
 
TEPPCO PARTNERS, L.P.,
 
Nominal Defendant.
 
 
 
 
 
 
 
                                                                                                                                                                                                                        
)
)
)
)
)
)
)                        C.A. No. 2427-VCL
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
 
 
IN RE TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC, MERGER LITIGATION
 
 
)
)                        C.A. No. 4548-VCL
)



STIPULATION AND AGREEMENT OF
COMPROMISE, SETTLEMENT AND RELEASE
 
The parties to the above-captioned civil actions (the “Actions”), by and through
their attorneys, hereby enter into the following Stipulation and Agreement of
Compromise, Settlement and Release (the “Stipulation”), subject to the approval
of the Court:

 
 
 

--------------------------------------------------------------------------------

 

WHEREAS:
A. On September 18, 2006, Peter Brinckerhoff (“Brinckerhoff” or “Derivative
Plaintiff”) filed a derivative and class action complaint in the Delaware Court
of Chancery challenging certain transactions entered into between affiliates of
nominal defendant TEPPCO Partners, L.P. (“TEPPCO”) and Enterprise Products
Partners, L.P. (“EPD”) and certain proxy disclosures of TEPPCO (the “Derivative
Action”).
B. Derivative Plaintiff held approximately 38,400 TEPPCO units.
C. On September 22, 2006, Derivative Plaintiff filed an initial document request
and a motion to expedite and requested that the Court set a hearing for a
preliminary injunction.
D. In response to the litigation, on October 5, 2006, TEPPCO filed a Form 8-K
containing supplemental disclosures with respect to its proxy solicitation.  As
a result, Derivative Plaintiff did not pursue a preliminary injunction.
E. On November 17, 2006, all defendants except the nominal defendant moved to
dismiss the complaint in its entirety.
F. On July 12, 2007, Derivative Plaintiff filed an Amended Class and Derivative
Complaint (the “Amended Complaint”).
G. On September 28, 2007, defendants moved to dismiss Count III of the Amended
Complaint, which constituted Derivative Plaintiff’s class action claims related
to TEPPCO’s proxy solicitation, and certain defendants moved to dismiss Count I
of the Amended Complaint as against them related to the transactions between
affiliates of TEPPCO and EPD.
H. During the pendency of the motions to dismiss, Derivative Plaintiff
voluntarily dismissed claims relating to a certain transaction against defendant
Thompson because he was not a director of TEPPCO at the time of the transaction.

 
 
 
2

--------------------------------------------------------------------------------

 

I. After briefing and oral argument on the motions to dismiss, the Court issued
a Memorandum Opinion on November 25, 2008, dismissing Count III of the Amended
Complaint, but denied the motions to dismiss Count I of the Amended Complaint.
J. Prior to and during the pendency of the motion to dismiss and following the
Court’s decision, the Derivative Plaintiff conducted extensive discovery of
documents and witnesses on the derivative claims contained in Counts I and II of
the Amended Complaint.
K. Derivative Plaintiff served four combined interrogatories and document
requests on defendants; subpoenaed six third party witnesses, including Merrill
Lynch, Pierce, Fenner & Smith, Inc., Goldman, Sachs & Co., EnCana Oil & Gas
(USA),  Inc., and Simmons & Company, International; reviewed over half a million
pages of documents produced by defendants and third parties; identified and
provided to defendants more than 650 exhibits to be potentially used at
depositions; and deposed the Chairman of TEPPCO’s Audit, Conflicts and
Governance Committee, a representative of one financial advisor to the
Committee, a senior Vice President of TEPPCO and EPD, TEPPCO’s Director of
Development and TEPPCO’s Chief Financial Officer.
L. Derivative Plaintiff began depositions in November 2008 and took depositions
in Maryland and Texas through January 2009.  Also, in January 2009, Derivative
Plaintiff’s counsel agreed with defendants’ counsel and various third parties to
schedule thirteen (13) additional depositions in Texas, New York, Colorado and
California so that all depositions would be completed prior to the discovery
cut-off of April 30, 2009.
M. Derivative Plaintiff’s counsel represent that they consulted with numerous
experts and retained five experts in the fields of oil and gas, natural gas
liquids, financial analysis, mergers, acquisitions and fairness opinions, and
master limited partnerships.

 
 
 
3

--------------------------------------------------------------------------------

 

N.  In late January 2009, the parties agreed to mediation before one of the
members of the Delaware Court of Chancery pursuant to Court of Chancery Rule
174.  Vice Chancellor Lamb consented to joint requests that discovery be stayed
for ninety (90) days, and Vice Chancellor Strine agreed to act as
mediator.  Mediation was set for April 16, 2009, and Vice Chancellor Strine
ordered the parties to submit simultaneous opening and simultaneous answering
mediation briefs.
O. Derivative Plaintiff submitted mediation briefs together with attached expert
reports of two financial experts and a jointly agreed upon appendix of
deposition exhibits and testimony.  Derivative Plaintiff argued in the mediation
briefs that defendants had breached the heightened standard of liability set
forth in TEPPCO’s partnership agreements.  Derivative Plaintiff also submitted
expert reports showing that Derivative Plaintiff’s experts valued the derivative
claims at approximately $700 million and, on a disgorgement of profits basis, at
more than one billion dollars.
P. Defendants submitted mediation briefs together with attached expert
reports.  Defendants denied liability and argued that the derivative claims had
no value, including that under the TEPPCO Partnership Agreement, TEPPCO’s
General Partner could engage in asset sales and joint ventures, including
conflict of interest transactions, in its “sole discretion.”
Q. In early April 2009, defendants’ counsel advised Derivative Plaintiff’s
counsel of a possible merger transaction between EPD and TEPPCO and that, if
such merger occurred, it might lead to a resolution of the Derivative
Action.  The parties agreed that the mediation be adjourned for sixty days.
R. The Audit, Conflicts and Governance Committee of the board of directors of
TEPPCO’s general partner, TEXAS Eastern Products Pipeline Company, LLC (“TEPPCO
GP”),

 
 
 
4

--------------------------------------------------------------------------------

 
appointed a special committee comprised of independent directors (the “Special
Committee”) to consider the Merger Proposal.  The Special Committee was
comprised of a TEPPCO director who joined the TEPPCO GP Board more than a year
after the Derivative Action had been filed, Donald H. Daigle and two new
directors named to the TEPPCO GP’s Board in April 2009, Irvin Toole, Jr. and
Duke R. Ligon, none of whom were defendants in the derivative action.  The
Special Committee retained independent legal and financial advisors.
S. On or about April 29, 2009, TEPPCO announced that it had received a proposal
from EPD dated March 9, 2009 for the merger of TEPPCO with and into EPD in
consideration of $1.00 in cash and 1.043 EPD units to be paid or issued by EPD
for each of TEPPCO’s outstanding partnership units (the “Merger Proposal”),
which represented at the time of the initial proposal $21.89 per TEPPCO unit,
and that the Special Committee had rejected the proposal as inadequate.
T. Derivative Plaintiff’s counsel represents that following that announcement,
along with Derivative Plaintiff, they reviewed analyst reports concerning the
proposal and saw no analyst report projecting more than a 10% increase in the
deal.
U. On April 29, 2009, Brinckerhoff filed a class action complaint in the
Delaware Court of Chancery challenging the fairness of the offer and alleging
that TEPPCO’s Special Committee would not fairly value the Derivative Action in
connection with the Merger Proposal and that defendants would not provide
unitholders with sufficient information about the Derivative Action to evaluate
the Merger Proposal.
V. On April 29, 2009, Renee Horowitz (together with Brinckerhoff, “Plaintiffs”)
filed a class action complaint in the Delaware Court of Chancery also
challenging the fairness of the offer, which action was consolidated into the
new Brinckerhoff action on May 11, 2009,

 
 
 
5

--------------------------------------------------------------------------------

 
 
styled Texas Eastern Products Pipeline Company, LLC, Merger Litigation, C.A. No.
4548-VCL (the “Class Action”).
W. On May 11, 2009, the law firm of Bragar Wexler Eagel & Squire, P.C. was
designated as Plaintiffs’ Lead Counsel in the Class Action and the law firm of
Rosenthal, Monhait & Goddess, P.A., was designated as Delaware Liaison Counsel
for Plaintiffs.  In early May 2009, the Special Committee, and its advisors, met
with Derivative Plaintiff, his attorneys, and one firm of Plaintiffs’ financial
experts in Houston to discuss Plaintiff’s and his counsel’s view of the merits
of the Derivative Action.  Prior to the meeting, the Special Committee was
provided with Derivative Plaintiff’s mediation briefs, expert reports and
exhibits. For the meeting, Derivative Plaintiff’s attorneys prepared a
memorandum, charting from the mediation memoranda Derivative Plaintiff’s
arguments and defendants’ responses, and setting forth Derivative Plaintiff’s
rebuttal arguments.  Also, for the Special Committee, Derivative Plaintiff’s
counsel prepared a power point presentation summarizing Derivative Plaintiff’s
view of the applicable partnership contractual standards of liability and
damages.  Derivative Plaintiff, five of his attorneys, together with three of
Derivative Plaintiff’s attorneys’ experts, participated in the presentation to
the Special Committee.  All members of the Special Committee, their counsel
(including their Delaware counsel), and financial experts were present and posed
questions to Derivative Plaintiff’s attorneys and their experts.
X. Defendants represent that the Special Committee and its advisors conducted
extensive negotiations with EPD.
Y. From and after May 2009, Derivative Plaintiff’s counsel and the Special
Committee’s counsel were in regular communication.  In discussions with counsel
for the Special Committee, Derivative Plaintiff’s counsel repeatedly urged that
if the Special Committee

 
 
 
6

--------------------------------------------------------------------------------

 
 
concluded that EPD refused to pay fair consideration for the Derivative Action,
TEPPCO, prior to the merger, should transfer TEPPCO’s claim to a litigation
trust.
Z. On June 17, 2009, the Special Committee and its counsel engaged in a lengthy
telephone discussion with the Derivative Plaintiff and Plaintiffs’ counsel
concerning the terms of, and the history of the negotiations for, the proposed
merger.  Derivative Plaintiff requested that the Special Committee request that
EPD increase the distributions to be made on EPD units, the Special Committee
requested that EPD increase the distributions to be made on EPD units, and EPD
agreed to make certain representations (set forth below) regarding proposed
distributions following the merger.
AA. On June 28, 2009, a merger agreement was executed by and among TEPPCO, EPD,
TEPPCO GP, Enterprise Products GP, LLC, and Enterprise Sub B LLC (the “Merger
Agreement” attached hereto as Exhibit A) whereby TEPPCO and TEPPCO GP will
become wholly owned subsidiaries of EPD (the “Merger”).  In consideration,
TEPPCO unitholders, except for a certain affiliate of EPCO, Inc., will receive
1.24 EPD common units for each TEPPCO unit.  An affiliate of EPCO, Inc. will
exchange its 11,486,711 TEPPCO units for 14,243,521 EPD units, based on the 1.24
exchange rate, which will consist of 9,723,090 EPD common units and 4,520,431
EPD Class B units.  The EPD Class B units will not be entitled to regular
quarterly cash distributions for sixteen quarters following the closing of the
Merger.  Subject to market conditions, EPD expects to be able to continue its
practice of increasing its distribution each quarter through 2011 by the higher
of $0.0075 ($0.03 annualized) per common unit or 1.25% (5% annualized).  The
Class B units will convert automatically into the same number of common units on
the date immediately following the payment date of the sixteenth distribution
following the closing of the Merger.

 
 
 
7

--------------------------------------------------------------------------------

 

BB. Also on June 28, 2009, following arm’s-length negotiations, the parties
entered into a memorandum of understanding (“MOU”) based upon the Merger
Agreement, pursuant to which the parties have agreed in principle to the
settlement of the Actions.  Prior to signing the MOU, Plaintiffs’ attorneys
arranged for one of their experts to examine certain financial materials
prepared for the Special Committee.  That expert reported to Plaintiffs’
attorneys that, on a preliminary basis, the merger consideration appeared fair.
CC. Defendants have vigorously denied, and continue to deny, all liability with
respect to the Actions, deny that they engaged in any wrongdoing, deny that they
committed any violation of law, deny that they breached any fiduciary duties,
deny that they acted improperly in any way, and deny liability of any kind to
Plaintiffs or to members of the Class (as defined below), TEPPCO, or any of its
unitholders.  Defendants have agreed to the settlement and dismissal of the
Actions on the merits and with prejudice to (i) avoid further expense; (ii)
dispose of potentially burdensome, uncertain and protracted litigation; (iii)
finally put to rest all claims the Plaintiffs, the members of the Class, TEPPCO
and its unitholders may have arising out of the Actions; and (iv) permit TEPPCO
and its officers and directors to pursue its business without collateral
involvement in ongoing litigation.
DD. Plaintiffs, through their counsel, have made a comprehensive and thorough
investigation of the claims and allegations asserted in the Actions, as well as
the facts and circumstances relevant to the Actions, including carefully
reviewing relevant documents; conducting factual and legal research concerning
the viability of Plaintiffs’ claims; and carefully analyzing the fairness and
adequacy of the terms of the settlement and this Stipulation.  While Plaintiffs
believe that the claims asserted in the Actions have merit, they also believe
that the Settlement provided for herein provides substantial benefits to the
Class (as defined below),

 
 
 
8

--------------------------------------------------------------------------------

 
 
TEPPCO and its unitholders.  In addition to the substantial benefits provided by
the settlement of the Actions to the Class, TEPPCO and its unitholders,
Plaintiffs and their counsel have considered:  (i) the facts developed through
their investigation; (ii) the standards for liability set forth in TEPPCO’s
limited partnership agreement; (iii) the attendant risks of litigation and the
uncertainty of the outcome of the Actions; (iv) the substantial cost to TEPPCO
of continuing the litigation; (v) the desirability of permitting the settlement
to be consummated as provided by the terms of this Stipulation; and (vi) the
conclusion of Plaintiffs and their counsel that, under the circumstances, the
terms and conditions of the settlement are fair, reasonable and adequate and
that it is in the best interest of Plaintiffs, the members of the Class, TEPPCO
and its unitholders to settle the Actions as set forth in the Stipulation.  In
light of these considerations, Plaintiffs, through their counsel, have
determined that it is in the best interests of the Plaintiffs, the members of
the Class, TEPPCO and its unitholders to settle the Actions on the terms set
forth in this Stipulation.
EE. Counsel for the parties have engaged in arm’s-length negotiations concerning
a possible settlement of the Actions, and concerning Plaintiffs’ request for
fees and disbursements.
FF. Counsel for Plaintiffs intend to apply for an award of fees and
reimbursement of expenses in connection with the Actions based upon the value of
the benefits the Derivative Action provided to TEPPCO.   In his retainer with
Derivative Plaintiff’s attorneys, Derivative Plaintiff agreed that such
attorneys could apply to the Court for an award of thirty percent of the benefit
obtained plus reimbursement of expenses.
NOW, THEREFORE, IT IS STIPULATED AND AGREED, subject to the approval of the
Court, to the complete discharge, dismissal with prejudice, settlement and
release of, and an injunction barring, all claims, demands, rights, actions or
causes of action, rights, liabilities,

 
 
 
9

--------------------------------------------------------------------------------

 
damages, losses, obligations, judgments, suits, matters and issues of any kind
or nature whatsoever, whether known or unknown, contingent or absolute,
suspected or unsuspected, disclosed or undisclosed, hidden or concealed, matured
or unmatured, that have been, could have been, or in the future can or might be
asserted in the Class Action or Derivative Action or in any court, tribunal or
proceeding (including, but not limited to, any claims arising under federal or
state law relating to alleged fraud, breach of any duty, negligence, violations
of the federal securities laws or otherwise) by or on behalf of any member of
the Class (as defined below), TEPPCO or TEPPCO’s unitholders that owned
securities of TEPPCO continuously from the time the claims in the Derivative
Action arose through to the present, whether individual, class, derivative,
representative, legal, equitable or any other type or in any other capacity
against defendants (or any one of them) in the Actions or any of their families,
parent entities, general partners, associates, affiliates, or subsidiaries and
each and all of the respective past, present or future officers, directors,
unitholders, stockholders, partners, members, representatives, employees,
financial or investment advisors, consultants, accountants, attorneys,
investment bankers, commercial bankers, advisors or agents, heirs, executors,
trustees, general or limited partners or partnerships, personal representatives,
estates, administrators, predecessors, successors and assigns of the defendants
(or any one of them) in the Actions or any of their families, parent entities,
general partners, associates, affiliates or subsidiaries (collectively, the
“Released Persons”) which have arisen, could have arisen, arise now or hereafter
arise out of, or relate in any manner to the allegations, facts, events,
transactions, acts, occurrences, statements, representations,
misrepresentations, omissions or any other matter, thing or cause whatsoever, or
any series thereof, embraced, involved, set forth or otherwise related to the
Class Action or Derivative Action, or any allegations in the complaints or
amended complaints in the Actions, to  the Merger or the consideration or
implementation of the Merger, or to any proxy statement, any

 
 
 
10

--------------------------------------------------------------------------------

 
supplement thereto, or any disclosures contained therein issued in connection
with the Merger (the “Settled Claims”), provided however, that Settled Claims
shall not include any claims to enforce the Settlement. Further, any legal or
equitable claims or rights of recovery of any of the defendants against any
other of the defendants related to the Actions, whether arising under 10 Del. C.
§ 6301, et. seq., or otherwise, excepting only such claims for advancement of
and/or indemnification for attorneys’ fees and expenses as any individual
defendants may have are completely discharged, dismissed with prejudice, settled
and released.  Additionally, all Settled Claims held on or on behalf of
Plaintiffs and the Class are completely discharged and released against all
defendants’ insurers.
MERGER CONSIDERATION AND VOTE
1. EPD will, in the Merger, exchange 1.24 EPD Common Units for each outstanding
limited partnership unit of TEPPCO (the “Merger Consideration”), other than the
Designated TEPPCO Common Units defined below.  Further, one or more privately
held affiliates of EPCO shall receive in the Merger in exchange for 3,645,509
limited partnership units of TEPPCO held by such affiliate or affiliates
(“Designated TEPPCO Common Units”) 4,520,431 Class B units of EPD, which Class B
units, by their terms, will receive no cash distributions for sixteen quarters
following the closing date of the Merger.  The board of directors of TEPPCO GP
shall recommend to TEPPCO’s unitholders that they approve the Merger Agreement
and, subject to certain fiduciary exceptions set forth in the Merger Agreement,
TEPPCO GP shall use its reasonable best efforts to seek unitholder approval as
soon as practicable, including providing proxy materials to TEPPCO’s
unitholders, which shall include a description of the Settlement, and scheduling
a unitholder vote.  Approval of the Merger Agreement shall require, in addition
to votes required under the TEPPCO partnership agreement, the affirmative vote
of at least a majority of the votes cast by the holders of outstanding limited
partnership units of TEPPCO, excluding those held by defendants to the

 
 
 
11

--------------------------------------------------------------------------------

 
Derivative Action and DD Securities LLC, DFI GP Holdings, L.P., Enterprise GP
Holdings L.P., Duncan Family Interests, Inc., and Duncan Family 2000 Trust.
2. While Defendants in the Derivative Action have denied and continue to deny
they have committed or attempted to commit any violations of law or breached any
duty owed to TEPPCO or its unitholders, the Derivative Action was considered by
the Special Committee to be a significant asset of TEPPCO for which fair value
was sought and obtained in the merger consideration.  During the negotiations,
the Special Committee advised EPD that EPD had not sufficiently valued the
Derivative Action and, thereafter, EPD increased the Merger consideration.  The
derivative claims and the presentation by Derivative Plaintiff, his counsel and
their experts provided substantial assistance to the Special Committee in
negotiating the increase in the merger consideration.
CLASS CERTIFICATION
3. For purposes of settlement only, the parties agree that the Class Action
shall be maintained as a class action pursuant to Court of Chancery Rules
23(b)(1) and (b)(2) on behalf of a class consisting of all record and beneficial
holders of limited partnership units of TEPPCO during the period beginning on
and including the close of business on March 9, 2009 (the date of the initial
Merger Proposal) through and including the date of the closing of the Merger,
including any and all of their respective successors in interest, predecessors,
representatives, trustees, executors, administrators, heirs, assigns or
transferees, immediate and remote, and any person or entity acting for or on
behalf of, or claiming under any of them, and each of them (the “Class”).

 
 
 
12

--------------------------------------------------------------------------------

 
 
SUBMISSION AND APPLICATION TO THE COURT
4. As soon as practicable after this Stipulation has been executed, the parties
shall apply jointly for a scheduling order substantially in the form attached
hereto as Exhibit B (the “Scheduling Order”) that provides for the mailing to
the TEPPCO unitholders and the Class of a Notice of Settlement substantially in
the form attached hereto as Exhibit C (the “Notice”).
5. If, following a hearing, the Court approves the Settlement (including any
modification thereto made with the consent of the parties as provided for
herein) as fair, reasonable and adequate and in the best interests of the Class,
TEPPCO and its unitholders, the parties shall jointly request the Court to enter
an Order and Final Judgment substantially in the form attached hereto as Exhibit
D (the “Judgment”).
CONDITIONS OF SETTLEMENT
6. This Stipulation shall be null and void and of no force and effect if  (i)
the Court does not approve the mailing of Notice which sets forth the terms of
the settlement to TEPPCO unitholders; (ii) the Merger is not consummated; or
(iii) the parties are unable to obtain final Court certification of the Class,
Final Court Approval (defined below) of the Settlement, and dismissal of the
Actions with prejudice and without awarding costs to any party except as
determined in paragraph 9 and 10.
7. In the event the Merger is not consummated or the Settlement does not become
final for any reason, the parties will be placed in the positions they held on
June 28, 2009 prior to the execution of the MOU.
FINAL COURT APPROVAL
8. The approval by the Court of the Settlement proposed by this Stipulation
shall be considered final for purposes of this Stipulation (“Final Court
Approval”) upon the expiration of the later of (i) the time for the filing or
noticing of an appeal or motion for

 
 
 
13

--------------------------------------------------------------------------------

 
 
reargument from the Court’s judgment approving the Settlement; (ii) the date of
final affirmance on any appeal or reargument; or (iii) the final dismissal of
any appeal.
ATTORNEYS’ FEES
9. Plaintiffs and their counsel intend to petition the Court for an award of
reasonable fees not to exceed $17,500,000 (including $100,000 as a special award
for Derivative Plaintiff in connection with the Actions for his services over
and above the customary responsibilities of a derivative and class
representative) and reimbursement of reasonable expenses (paid or obligated to
pay) not to exceed $1,500,000 (the “Fee Application”).  Plaintiffs and their
counsel will not seek fees or expenses in excess of the Fee
Application.  Defendants will not oppose the Fee Application in the amounts
stated above.  Final resolution by the Court of the Fee Application shall not be
a precondition to the dismissal of the Actions in accordance with the
Stipulation, and the Fee Application may be considered separately from the
proposed Settlement of the Actions.  Fees and expenses awarded by the Court in
the Actions to Plaintiffs’ counsel or a special award to Derivative Plaintiff in
the Actions shall be paid by TEPPCO and/or any insurer for any of the Defendants
within ten (10) business days after the later of (1) fulfillment of all of the
conditions to the Settlement or (2) the date of the Court’s order approving the
Fee Application.  Defendants expect that Plaintiffs’ legal fees and expenses, as
awarded by the Court, will be reimbursed by defendants’ insurance.
NOTICE
10. The Notice of the Proposed Settlement shall be provided to TEPPCO
unitholders and the Class by TEPPCO at its expense pursuant to Court of Chancery
Rules 23(e) and 23.1(c).

 
 
 
14

--------------------------------------------------------------------------------

 
 
EFFECT OF RELEASE
11. The release contemplated by the Stipulation shall extend to the claims that
the parties granting the release (the “Releasing Parties”) do not know or
suspect to exist at the time of the release, which if known, might have affected
the Releasing Parties’ decision to enter into the release.  The Releasing
Parties shall be deemed to relinquish, to the extent applicable, and to the full
extent permitted by law, the provisions, rights and benefits of Section 1542 of
the California Civil Code.  The Releasing Parties shall be deemed to waive any
and all provisions, rights and benefits conferred by any law of any state or
territory of the United States, or principle of common law, which is similar,
comparable or equivalent to California Civil Code Section 1542.
12. While retaining their right to deny liability, the Actions are being settled
voluntarily by defendants after consultation with competent legal counsel.
STAY OF PROCEEDINGS
13. Pending final approval of this Settlement, Plaintiffs and their counsel will
not file any motion for a preliminary injunction or other interim equitable
relief relating to the Merger.  All proceedings in the Actions shall be stayed
except as provided in this agreement.
STIPULATION NOT AN ADMISSION
14. This Stipulation and all negotiations, statements and proceedings in
connection therewith shall not in any event be construed, or deemed to be
evidence of, an admission or concession on the part of the Plaintiffs,
defendants, any member of the Class, TEPPCO and its unitholders or any other
person, of any liability or wrongdoing by them, or any of them or as to any
claim alleged or asserted in the Actions, and shall not be offered or received
in evidence in any action or proceeding, or be used in any way as an admission,
concession or evidence of any liability or wrongdoing of any nature, and shall
not be construed as, or deemed

 
 
 
15

--------------------------------------------------------------------------------

 
 
to be evidence of, an admission or concession that Plaintiffs, their counsel,
any member of the Class, TEPPCO or any other present or former unitholder of
TEPPCO, or any other person, has or has not suffered any damage, as a result of
the facts described in the Amended Complaint herein, except in an action or
proceeding to enforce the terms and conditions of this Stipulation.
15. Defendants have denied and continue to deny they have committed or attempted
to commit any violations of law or breached any duty owed to TEPPCO or its
unitholders.
ENTIRE AGREEMENT; AMENDMENTS; EXTENSIONS
16. Without further order of the Court, the parties may agree to reasonable
extensions of time to carry out any of the provisions of this Stipulation.
17. This Stipulation constitutes the entire agreement among the parties with
respect to the subject matter hereof, and may only be amended or any of its
provisions waived by a writing executed by all parties hereto.
18. This Stipulation, and all rights and powers granted hereby, will bind and
inure to the benefit of the parties hereto and their respective agents,
executors, heirs, successors and assigns.
WAIVER
19. Any failure by any party to insist upon the strict performance by any other
party of any of the provisions of this Stipulation shall not be deemed a waiver
of any of the provisions hereof, and such party, notwithstanding such failure,
shall have the right thereafter to insist upon the strict performance of any and
all of the provisions of this Stipulation to be performed by such other party.

 
 
 
16

--------------------------------------------------------------------------------

 
 
COUNTERPARTS
20. This Stipulation may be executed in two or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
such counterparts have been signed by each of the parties and delivered to the
other parties.  Signed signature pages of this Stipulation may be delivered by
electronic or facsimile transmission, which will constitute complete delivery
without any necessity for delivery of originally signed signature pages in order
for this to constitute a binding agreement.
GOVERNING LAW; FORUM SELECTION
21. This Stipulation shall be construed and enforced in accordance with the laws
of the State of Delaware, without regard to the conflict of law provisions
thereof.  Any action to enforce or challenge the provisions of this Stipulation
shall be filed exclusively in the courts of the State of Delaware and in no
other court.  Additionally, the parties agree to waive any claim of any right to
trial by jury with respect to any action to enforce or challenge the provisions
of this Stipulation.
BEST EFFORTS
22. The parties agree to take all reasonable and necessary steps to
expeditiously implement the terms of this Stipulation and to complete the
Settlement.
AUTHORITY
23. Each of the attorneys executing this Stipulation on behalf of one or more
parties hereto warrants and represents that he or she has been duly authorized
and empowered to execute this Stipulation on behalf of each such respective
party.

 
 
 
17

--------------------------------------------------------------------------------

 
 
NON-ASSIGNMENT OF CLAIMS
24. Plaintiffs and their counsel represent and warrant that (i) Plaintiffs are
members of the Class, and (ii) none of the Plaintiffs’ claims or causes of
action in the Actions has been assigned, encumbered or in any manner transferred
in whole or in part.
[SIGNATURE PAGES FOLLOW]
 

 
 
 
18

--------------------------------------------------------------------------------

 



ROSENTHAL, MONHAIT
& GODDESS, P.A.
 
               /s/ Jessica
Zeldin                                                      
Joseph A. Rosenthal (#234)
Jessica Zeldin (#3558)
919 Market Street, Suite 1401
P. O. Box 1070
Wilmington, DE  19899
(302) 656-4433
Attorneys for Peter Brinckerhoff and Renee Horowitz
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
 
 
            /s/ Thomas W. Briggs, Jr.                                    
A. Gilchrist Sparks, III (#467)
William M. Lafferty (#2755)
Thomas W. Briggs, Jr. (#4076)
1201 North Market Street
P.O. Box 1347
Wilmington, DE 19899
(302) 658-9200
Attorneys for Defendants Enterprise Products Partners, L.P., Enterprise Products
GP, LLC, W. Randall Fowler, Michael A. Creel and Richard H. Bachmann
 
 
PROCTOR HEYMAN, LLP
 
 
              /s/ Dominick T.
Gattuso                                             
Vernon R. Proctor (#1019)
Kurt M. Heyman (#3054)
Dominick T. Gattuso (#3630)
1116 West Street
Wilmington, DE  19801
(302) 472-7300
Attorneys for Nominal Defendant TEPPCO Partners, L.P.
 
RICHARDS LAYTON & FINGER, P.A.
 
 
            /s/ Rudolf
Koch                                                      
Gregory P. Williams (#2168)
Anne C. Foster (#2513)
Rudolf Koch (#4947)
Jennifer J. Veet (#4929)
One Rodney Square
920 North King Street
Wilmington, DE  19801
(302) 651-7700
Attorneys for Defendants Richard S. Snell, Michael B. Bracy, Murray H.
Hutchison, Jerry E. Thompson and Texas Eastern Products Pipeline Company, LLC




 
 
 
19

--------------------------------------------------------------------------------

 

 

 ASHBY & GEDDES  POTTER ANDERSON & CORROON LLP              /s/ Richard D.
Heins                                            /s/ Mark A.
Morton                                               Lawrence C. Ashby (#468)
 Donald J. Wolfe, Jr. (#285)  Richard D. Heins (#3000)  Mark A. Morton (#2765)
 Richard L. Renck (#3893)  1313 N. Market Street  500 Delaware Avenue, 8th Floor
 P.O. Box 951  P. O. Box 1150  Wilmington, DE  19899-0951  Wilmington,
DE  19899-1150  (302) 984-6015  (302) 654-1888         Attorneys for Defendants
Donald H. Daigle, Duke R. Ligon and Irvin Toole, Jr.     Attorneys for
Defendants Dan L. Duncan and EPCO, Inc.        Dated:  August 5, 2009      

 
 
 
20

--------------------------------------------------------------------------------


 






 
EXHIBIT A




(Incorporated by Reference to Exhibit 2.1 to the Form 8-K filed by TEPPCO
Partners, L.P. with the Securities and Exchange Commission on June 29, 2009)
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

 












EXHIBIT B
 
 
 
 

 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


PETER BRINCKERHOFF, Individually and on Behalf of All Others Similarly Situated,
and Derivatively on Behalf of Teppco Partners, LP,
 
Plaintiff,
 
v.
 
TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC; ENTERPRISE PRODUCTS PARTNERS,
L.P.; ENTERPRISE PRODUCTS GP, LLC; EPCO, INC.; DAN L. DUNCAN; JERRY E. THOMPSON;
W. RANDALL FOWLER; MICHAEL A. CREEL; RICHARD H. BACHMANN; RICHARD S. SNELL;
MICHAEL B. BRACY; and MURRAY H. HUTCHISON,
 
Defendants,
 
and
 
TEPPCO PARTNERS, L.P.,
 
Nominal Defendant.
)
)
)
)
)
)
)
)
)
)         C.A. No. 2427-VCL
)
)
)
)
)
)
)
)
)
)
)
 
IN RE TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC, MERGER LITIGATION
 
 
)
)         C.A. No. 4548-VCL
)





SCHEDULING ORDER FOR APPROVAL
OF SETTLEMENT OF CLASS AND DERIVATIVE ACTIONS
The parties to the above-captioned actions (the “Actions”) having applied for an
Order determining certain matters in connection with the proposed settlement of
the Actions (the “Settlement”), in accordance with the Stipulation and Agreement
of Compromise, Settlement and Release entered into by the parties, dated August
5, 2009 (the “Stipulation”), and for

 
 
 
1

--------------------------------------------------------------------------------

 
dismissal of the Actions upon the terms and conditions set forth in the
Stipulation, the terms and definitions of which are incorporated by reference
herein;
NOW, upon consent of the parties, after review and consideration of the
Stipulation filed with the Court and the Exhibits annexed thereto, and after due
deliberation,
IT IS HEREBY ORDERED this ______ day of __________________, 2009, that:
1. For purposes of settlement only, the Class Action (as defined in the
Stipulation), pending the Settlement Hearing (defined below), shall be
maintained as a class action pursuant to Court of Chancery Rules 23(b)(1) and
(b)(2) on behalf of a class consisting of all record and beneficial holders of
limited partnership units of TEPPCO Partners, L.P. (“TEPPCO”) during the period
beginning on and including the close of business on March 9, 2009 (the date of
the initial Merger Proposal) through and including the date of the closing of
the Merger, including any and all of their respective successors in interest,
predecessors, representatives, trustees, executors, administrators, heirs,
assigns or transferees, immediate and remote, and any person or entity acting
for or on behalf of, or claiming under any of them, and each of them (the
“Class”).
2. A hearing (the “Settlement Hearing”) shall be held on _____________, 2009, at
__:__ _.m., in the Court of Chancery in the ________Courthouse, _______,
_________, Delaware_________, to:
a. determine whether the Settlement should be approved by the Court as fair,
reasonable, adequate and in the best interests of the Plaintiffs, TEPPCO,
TEPPCO’s unitholders and the Class;
b. determine whether judgment should be entered pursuant to the Stipulation,
inter alia, dismissing the Actions with prejudice and extinguishing and
releasing all Settled Claims (as defined therein);

 
 
 
2

--------------------------------------------------------------------------------

 
c. determine whether the Class should be certified and whether Plaintiffs and
their counsel have adequately represented the Class;
d. rule on an application of Plaintiffs’ counsel for an award of attorneys’ fees
and expenses and Derivative Plaintiff’s application for a special award in the
Actions; and
e. rule on such other matters as the Court may deem appropriate.
3. The Court reserves the right to adjourn the Settlement Hearing or any
adjournment thereof, including the consideration of the application for
attorneys’ fees and reimbursement of expenses, without further notice of any
kind other than oral announcement at the Settlement Hearing or any adjournment
thereof.
4. The Court reserves the right to approve the Settlement at or after the
Settlement Hearing with such modification as may be consented to by the parties
to the Stipulation and without further notice to the Class or TEPPCO’s
unitholders.
5. No later than 15 days from the date of this Order, TEPPCO shall cause a
notice of the Settlement Hearing in substantially the form annexed as Exhibit C
to the Stipulation (the “Notice”) to be mailed by United States mail, postage
pre-paid, to all TEPPCO unitholders and the Class, at their last known address
appearing in the records maintained by or on behalf of TEPPCO.  All record
holders as described in the foregoing sentence who were not also the beneficial
owners of the units held by them of record are requested to forward the Notice
to such beneficial owners of those units.  TEPPCO shall use reasonable efforts
to give notice to such beneficial owners by making additional copies of the
Notice available to any record holder who, prior to the Settlement Hearing,
requests copies for distribution to beneficial owners.
6. The form and method of notice specified herein (i) is the best notice
practicable, (ii) shall constitute due and sufficient notice of the Settlement
Hearing to all persons entitled to


 
 
 
3

--------------------------------------------------------------------------------

 
receive such a notice, and (iii) meets the requirements of due process and Court
of Chancery Rule 23 and Rule 23.1.  Prior to the Settlement Hearing, counsel for
TEPPCO shall file with the Court of Chancery an appropriate affidavit with
respect to the preparation and mailing of the Notice.
7. Any member of the Class or TEPPCO unitholder who objects to the:  (i)
Settlement, (ii) class action determination, (iii) adequacy of representation of
the Class Plaintiffs and their counsel, (iv) dismissal, (v) judgments to be
entered with respect thereto, and/or (vi) Plaintiffs’ counsel’s request for fees
and reimbursement of costs and expenses or a special award to Derivative
Plaintiff in the Actions, or who otherwise wishes to be heard, may appear in
person or by his, her, or its attorney at the Settlement Hearing and present
evidence or argument that may be proper and relevant; provided, however, that no
person other than counsel for the named Plaintiffs and defendants in the Actions
shall be heard and no papers, briefs, pleadings or other documents submitted by
any such person shall be received and considered by the Court (unless the Court
in its discretion shall thereafter otherwise direct, upon application of such
person and for good cause shown), unless not later than ten (10) calendar days
prior to the Settlement Hearing, such person files with the Register in
Chancery:  (i) a written notice of intention to appear, (ii) a statement of such
person’s objections to any matters before the Court, (iii) the grounds therefor
or the reasons for such person’s desiring to appear and be heard, as well as
documents or writings such person desires the Court to consider, and (iv) proof
of ownership of TEPPCO limited partnership units during the Class period.  Also,
on or before the date of filing such papers, such person must serve them upon
the following counsel of record:


 
 
 
4

--------------------------------------------------------------------------------

 




Joseph A. Rosenthal, Esquire
Rosenthal, Monhait & Goddess, P.A.
919 Market Street, Suite 1401
P.O. Box 1070
Wilmington, Delaware  19899
 
 
Gregory P. Williams, Esquire
Richards, Layton & Finger, P.A.
One Rodney Square
920 N. King Street
Wilmington, Delaware  19801
 
 
A. Gilchrist  Sparks, III, Esquire
Morris, Nichols, Arsht & Tunnell LLP
1201 North Market Street
P.O. Box 1347
Wilmington, Delaware  19899
 
 
Kurt M. Heyman, Esquire
Proctor Heyman, LLP
1116 West Street
Wilmington, Delaware 19801
 
 
Lawrence C. Ashby, Esquire
Ashby & Geddes
500 Delaware Avenue, 8th Floor
P.O. Box 1150
Wilmington, Delaware  19899
 
 
Donald J. Wolfe, Jr.
Potter Anderson & Corroon LLP
1313 North Market Street
P.O. Box 951
Wilmington, Delaware 19899
     

8. Unless the Court otherwise directs, no person shall be entitled to object to
the approval of the Settlement, any judgment entered thereon, the class action
determination, the adequacy of the representation of the Class by Plaintiffs and
their counsel, or any award of attorneys’ fees or special award, or otherwise to
be heard, except by serving and filing a written objection and supporting papers
and documents as prescribed in paragraph 7.  Any Class
 
 
 
5

--------------------------------------------------------------------------------

 
member or TEPPCO unitholder who fails to object in the manner described above
shall be deemed to have waived the right to object (including any right of
appeal) and shall be forever barred from raising such objection in this or any
other action or proceeding.
9. If the Settlement, including any amendment made in accordance with the
Stipulation, does not obtain Final Court Approval (as defined in the
Stipulation) or does not become effective for any reason whatsoever, the
Settlement, any class certification herein and any actions taken or to be taken
in connection with the Settlement (including this Order and any judgment created
herein) shall be terminated and shall become void and of no further force and
effect except for TEPPCO’s obligations to pay for any expense incurred in
connection with the Notice and administration provided for by this Order.  In
any such event, neither the Stipulation, nor any provision contained in the
Stipulation, nor any action taken pursuant thereto, shall be deemed to prejudice
in any way the respective positions of the parties with respect to the
Actions.  Additionally, the parties to the Actions shall be restored to their
respective positions as of June 28, 2009, and neither the existence of the
Stipulation nor its contents shall be admissible in evidence or shall be
referred to for any purpose in the Actions or in any other litigation or
proceeding and shall not entitle any party to recover from any other party any
costs or expenses incurred in connection with the implementation of the
Stipulation.
10. All proceedings in the Actions, other than proceedings as may be necessary
to carry out the terms and conditions of the Settlement, are hereby stayed and
suspended until further order of this Court.  Pending final determination of
whether the Settlement should be approved, Plaintiffs, TEPPCO’s unitholders, and
members of the Class are barred and enjoined from commencing, instituting,
prosecuting, instigating or continuing, or in any way participating in the
commencement or prosecution of, any action asserting any Settled Claims, either
directly,
 
 
 
6

--------------------------------------------------------------------------------

 
individually, representatively, derivatively or in any other capacity against
any of the Released Persons, and are barred and enjoined from challenging the
Settlement (other than in the Actions in accordance with the procedures
established by the Court).
11. Neither the Stipulation nor this Order, nor any act performed or document
executed pursuant to or in furtherance of the Settlement (i) is or shall be
deemed to be or shall be used as an admission or concession on the part of the
Plaintiffs, defendants or any other person, of the validity of the Settled
Claims or of any wrongdoing by or liability of defendants or defendants’
affiliates whatsoever; (ii) is or shall be deemed to be or shall be used as a
concession or admission of any fault or omission of the Plaintiffs, any
defendant or any defendant’s affiliates in any statement, release or written
document or financial report issued, filed or made; or (iii) shall be offered or
received in evidence against the Plaintiffs, defendants or defendants’
affiliates in any civil, criminal or administrative action or proceeding in any
court, administrative agency or other tribunal other than such proceedings as
may be necessary to consummate or enforce the Settlement, the releases executed
pursuant thereto, and/or the Order and Final Judgment, except that the
Stipulation and the Exhibits thereto may be filed in any subsequent action
brought against any defendant or any defendant’s affiliates in order to support
a defense or counterclaim of the defendants or defendants’ affiliates of res
judicata, collateral estoppel, release, good faith settlement, judgment bar or
reduction or any other theory of claim or issue preclusion or similar defense or
counterclaim.
_____________________________________                                                                        
[Vice]
Chancellor                                                                           


 
 
 
7

--------------------------------------------------------------------------------

 


 


 
 

 






EXHIBIT C
 
 
 
 
 
 
 

 






 
 
 

--------------------------------------------------------------------------------

 


IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


PETER BRINCKERHOFF, Individually and on Behalf of All Others Similarly Situated,
and Derivatively on Behalf of Teppco Partners, LP,
 
Plaintiff,
 
v.
 
TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC; ENTERPRISE PRODUCTS PARTNERS,
L.P.; ENTERPRISE PRODUCTS GP, LLC; EPCO, INC.; DAN L. DUNCAN; JERRY E. THOMPSON;
W. RANDALL FOWLER; MICHAEL A. CREEL; RICHARD H. BACHMANN; RICHARD S. SNELL;
MICHAEL B. BRACY; and MURRAY H. HUTCHISON,
 
Defendants,
 
and
 
TEPPCO PARTNERS, L.P.,
 
Nominal Defendant.
 
                                                                                                                                                                                                                    
)
)
)
)
)
)
)         C.A. No. 2427-VCL
)
)
)
)
)
)
)
)
)
)
)
)
)
)
 
IN RE TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC, MERGER LITIGATION
 
 
)
)         C.A. No. 4548-VCL
)



NOTICE OF PENDENCY OF CLASS AND DERIVATIVE ACTIONS, TEMPORARY AND PROPOSED CLASS
ACTION DETERMINATION,
PROPOSED SETTLEMENT OF CLASS AND DERIVATIVE
ACTION, SETTLEMENT HEARING AND RIGHT TO APPEAR


CLASS CLAIM


TO:
ALL RECORD HOLDERS AND BENEFICIAL OWNERS OF LIMITED PARTNERSHIP UNITS OF TEPPCO
PARTNERS, L.P. (“TEPPCO”) DURING THE PERIOD BEGINNING ON AND INCLUDING THE CLOSE
OF BUSINESS ON MARCH 9, 2009 THROUGH AND INCLUDING THE CLOSING DATE OF THE
MERGER OR THEIR SUCCESSORS IN INTEREST, PREDECESSORS, REPRESENTATIVES, TRUSTEES,
EXECUTORS, ADMINISTRATORS, HEIRS,

 

--------------------------------------------------------------------------------


 

 
ASSIGNS OR TRANSFEREES, IMMEDIATE AND REMOTE AND ANY PERSON OR ENTITY ACTING FOR
OR ON BEHALF OF, OR CLAIMING UNDER ANY OF THEM, AND EACH OF THEM.

 
DERIVATIVE CLAIM


TO:
ALL RECORD HOLDERS AND BENEFICIAL OWNERS OF LIMITED PARTNERSHIP UNITS OF TEPPCO
OR THEIR SUCCESSORS IN INTEREST, PREDECESSORS, REPRESENTATIVES, TRUSTEES,
EXECUTORS, ADMINISTRATORS, HEIRS, ASSIGNS OR TRANSFEREES, IMMEDIATE AND REMOTE
AND ANY PERSON OR ENTITY ACTING FOR OR ON BEHALF OF, OR CLAIMING UNDER ANY OF
THEM, AND EACH OF THEM.
 



PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY.  YOUR RIGHTS WILL BE
AFFECTED BY THE LEGAL PROCEEDINGS IN THIS LITIGATION.  IF THE COURT APPROVES THE
PROPOSED SETTLEMENT, YOU WILL BE FOREVER BARRED FROM CONTESTING THE FAIRNESS,
REASONABLENESS AND ADEQUACY OF THE PROPOSED SETTLEMENT, OR FROM PURSUING THE
SETTLED CLAIMS (DEFINED HEREIN).
 
IF YOU HELD LIMITED PARTNERSHIP UNITS OF TEPPCO FOR THE BENEFIT OF ANOTHER,
PLEASE PROMPTLY TRANSMIT THIS DOCUMENT TO SUCH BENEFICIAL OWNER.
 
I.  
PURPOSE OF THIS NOTICE.

 
The purpose of this Notice is to inform you, pursuant to Rules 23 and 23.1 of
the Court of Chancery of the State of Delaware (the “Court”), and the Order of
the [Vice] Chancellor of the Court dated ________, 2009 in the above-captioned
Actions (the “Actions”), of (i) the proposed settlement of the Actions (the
“Settlement”) as provided for in the Stipulation and Agreement of Compromise,
Settlement and Release (the “Stipulation”) dated as of August 5, 2009 entered
into by the parties to the Actions, (ii) the Court’s certification of a Class
(defined below) for purposes of the settlement of the Class Action (defined
below), and (iii) your right to participate in a hearing to be held on _____,
2009 at __:__ _.m., before the Court in the _________ Courthouse,
______________, _________, Delaware _________ (the “Settlement Hearing”).  The
purpose of the Settlement Hearing is to determine whether the Court should
approve the proposed

 
2

--------------------------------------------------------------------------------

 
 
Settlement as fair, reasonable, adequate and in the best interests of the
Plaintiffs, the Class, TEPPCO and its unitholders pursuant to Court of Chancery
Rules 23 and 23.1 and enter a final judgment ending the Actions; to determine
whether the Class should be finally certified pursuant to Court of Chancery Rule
23; to determine whether Plaintiffs and their counsel have adequately
represented the interests of the Class, TEPPCO and its unitholders in the
Actions; and to consider such other matters, including the application by
Plaintiffs’ counsel for attorneys’ fees and reimbursement of expenses and a
special award to Derivative Plaintiff.
The Court has determined that, for purposes of the Settlement only, the Class
Action (defined below) shall be temporarily maintained as a class action under
Court of Chancery Rules 23(b)(1) and (b)(2) by Plaintiffs as Class
representatives, and by Plaintiffs’ counsel as Class counsel, on behalf of all
record holders and beneficial owners of limited partnership units of TEPPCO
during the period beginning on and including the close of business on March 9,
2009 (the date of the initial Merger Proposal) through and including the date of
the closing of the Merger, including any and all of their respective successors
in interest, predecessors, representatives, trustees, executors, administrators,
heirs, assigns or transferees, immediate and remote, and any person or entity
acting for or on behalf of, or claiming under any of them, and each of them (the
“Class”).
This Notice describes the rights you may have under the Settlement and what
steps you may take in relation to the Settlement.
If the Court approves the Settlement, it will enter an Order and Final Judgment
dismissing the Actions with prejudice on the merits.

 
3

--------------------------------------------------------------------------------

 
 

 

 
THE FOLLOWING RECITATION DOES NOT CONSTITUTE THE FINDINGS OF THE COURT OF
CHANCERY.  IT IS BASED ON THE STATEMENTS OF THE PARTIES AND SHOULD NOT BE
UNDERSTOOD AS AN EXPRESSION OF ANY OPINION OF THE COURT AS TO THE MERITS OF ANY
OF THE CLAIMS OR DEFENSES RAISED BY ANY OF THE PARTIES.
 

 
II.  
BACKGROUND OF THE ACTIONS.

 
On September 18, 2006, Peter Brinckerhoff (“Brinckerhoff” or “Derivative
Plaintiff”) filed a derivative and class action complaint in the Delaware Court
of Chancery challenging certain transactions entered into between affiliates of
nominal defendant TEPPCO and Enterprise Products Partners, L.P. (“EPD”) and
certain proxy disclosures of TEPPCO (the “Derivative Action”).
On September 22, 2006, Derivative Plaintiff filed an initial document request
and a motion to expedite and requested that the Court set a hearing for a
preliminary injunction.  In response to the litigation, on October 5, 2006,
TEPPCO filed a Form 8-K containing supplemental disclosures with respect to its
proxy solicitation.  As a result, Derivative Plaintiff did not pursue a
preliminary injunction.
On November 17, 2006, all defendants except the nominal defendant moved to
dismiss the complaint in its entirety.
On July 12, 2007, Derivative Plaintiff filed an Amended Class and Derivative
Complaint (the “Amended Complaint”).  Count I of the Amended Complaint alleged
that the joint venture entered into by TEPPCO and EPD in August 2006 to expand
further TEPPCO’s Jonah system and the sale by TEPPCO of its Pioneer natural gas
processing plant and certain gas processing rights to EPD in March 2006 were
unfair to TEPPCO and that TEPPCO’s general partner, TEXAS Eastern Products
Pipeline Company, LLC (“TEPPCO GP”), the director defendants (named in the
caption), EPCO, Inc. and Dan Duncan breached their fiduciary duties by causing
 
4

--------------------------------------------------------------------------------

 
TEPPCO to enter into these transactions and that these transactions constituted
a breach of the partnership agreement.  Count II of the Amended Complaint
alleged that EPD and its general partner aided and abetted the alleged breaches
of fiduciary duty addressed in Count I.  Count III of the Amended Complaint
alleged that certain transactions adopted at a special meeting of TEPPCO’s
unitholders on December 8, 2006, including a reduction of the TEPPCO GP’s
maximum percentage interest in TEPPCO’s distributions in exchange for units,
were unfair to TEPPCO’s unitholders and constituted a breach of fiduciary duties
and that the proxy statement failed to provide TEPPCO’s unitholders with all
material facts necessary for them to make an informed decision whether to vote
in favor of or against the proposals.
Derivative Plaintiff and his counsel have represented that they investigated the
claims asserted, including conducting a review and analysis of numerous
securities analysts reports, investor and creditor presentations, trade
journals, filings with the Securities and Exchange Commission, the Bureau of
Land Management and the State of Wyoming, and researching the duties of
directors and Delaware limited partnership law.  Derivative Plaintiff and his
counsel also traveled to southwest Wyoming to inspect the Jonah Gas Gathering
System and the Pioneer Gas Processing Plant that were the subject of the
Derivative Action, as well as the competing gas processing plant owned by the
Williams Companies, Inc.
On September 28, 2007, defendants moved to dismiss Count III of the Amended
Complaint and certain defendants moved to dismiss Count I of the Amended
Complaint as against them.  During the pendency of the motions to dismiss,
Derivative Plaintiff voluntarily dismissed claims relating to a certain
transaction against defendant Thompson because he was not a director of TEPPCO
at the time of the transaction.
 
5

--------------------------------------------------------------------------------

 
 
After briefing and oral argument on the motions to dismiss, the Court issued a
Memorandum Opinion on November 25, 2008.  The Court dismissed Count III finding
that the Amended Complaint failed to identify any material information that was
not included in proxy materials or the supplemental disclosures.  The Court
denied the motion to dismiss Count I finding that the allegations of the Amended
Complaint sufficiently alleged the moving defendants’ involvement in the
transactions.
Prior to and during the pendency of the motion to dismiss and following the
Court’s decision, the Derivative Plaintiff conducted extensive discovery of
documents and of witnesses on the derivative claims contained in Counts I and II
of the Amended Complaint.  Among other things, in the course of the Derivative
Action, Derivative Plaintiff served four combined interrogatories and document
requests on defendants; subpoenaed six third party witnesses, including Merrill
Lynch, Pierce, Fenner & Smith, Inc., Goldman, Sachs & Co., EnCana Oil & Gas
(USA), Inc., and Simmons & Company, International; reviewed over half a million
pages of documents produced by defendants and third parties; identified and
provided to defendants more than 650 exhibits to be potentially used at
depositions; and deposed the Chairman of TEPPCO’s Audit, Conflict and Governance
(“ACG”) Committee in 2006, a representative of one financial advisor to the ACG
Committee, a senior Vice President of TEPPCO and EPD, TEPPCO’s Director of
Development and TEPPCO’s Chief Financial Officer.
Derivative Plaintiff began depositions in November 2008 and took depositions in
Maryland and Texas through January 2009.  Also, in January 2009, Derivative
Plaintiff’s counsel agreed with defendants’ counsel and various third parties to
schedule thirteen (13) additional depositions in Texas, New York, Colorado and
California so that all depositions would be completed prior to the discovery
cut-off of April 30, 2009.  Derivative Plaintiff’s counsel represent that they
consulted
 
6

--------------------------------------------------------------------------------

 
with numerous experts and retained five experts in the fields of oil and gas,
natural gas liquids, financial analysis, mergers, acquisitions, and fairness
opinions, and Master Limited Partnerships.
In late January 2009, the parties agreed to mediation before one of the members
of the Delaware Court of Chancery pursuant to Court of Chancery Rule 174.  Vice
Chancellor Lamb consented to joint requests that discovery be stayed for ninety
(90) days, and Vice Chancellor Strine agreed to act as mediator.   Vice
Chancellor Strine scheduled mediation for mid April 2009, and ordered the
parties to submit simultaneous opening and simultaneous answering mediation
briefs.
On January 19, 2009, Mr. Duncan, Mr. Creel and members of EPD management met and
decided to commence an evaluation of the feasibility of combining EPD and
TEPPCO.  On January 29, 2009, the EPD ACG met with Messrs. Duncan and Creel and
certain members of EPD management to discuss the proposed process EPD and the
EPD ACG Committee should follow in connection with considering a potential
combination of EPD and TEPPCO as well as to discuss the engagement of financial
advisors and counsel.
On February 10, 2009, the EPD ACG Committee together with its legal advisors met
with attorneys from Morris, Nichols, Arsht & Tunnell LLP, Delaware counsel to
the EPD ACG Committee, and also counsel to defendants EPD and certain of EPD’s
directors in the Derivative Action, to discuss, among other things, an
appropriate process for EPD to obtain financial and operating projections from
TEPPCO.   In late February 2009, EPD approached TEPPCO about a possible merger.
On February 23, 2009, TEPPCO and EPD entered into a confidentiality agreement.
Following its execution, EPD and TEPPCO began to exchange information.  On
February 26, 2009, TEPPCO’s board met to discuss a potential combination with
EPD.  Because the
 
7

--------------------------------------------------------------------------------

 
 
Derivative Action could have an impact on the proposed transaction, the TEPPCO
ACG determined that it was appropriate for the TEPPCO ACG Committee to consider
and evaluate any impact the Derivative Action might have on a potential
transaction with EPD.
In early April 2009, defendants’ counsel advised the Derivative Plaintiff’s
counsel of a possible merger transaction between EPD and TEPPCO and that, if
such merger occurred, it might lead to a resolution of the Derivative
Action.  As a result, the parties agreed that the mediation be adjourned for
sixty days.
In connection with the Mediation proceedings that Vice Chancellor Strine had set
for April 16, 2009, Derivative Plaintiff submitted mediation briefs together
with attached expert reports of two financial experts, and a jointly agreed upon
voluminous appendix of deposition exhibits and testimony.  Derivative Plaintiff
argued in the mediation briefs that defendants had breached the heightened
standard of liability set forth in TEPPCO’s partnership agreements.  Derivative
Plaintiff also submitted expert reports showing that Derivative Plaintiff’s
experts valued the derivative claims at approximately $700 million and, on a
disgorgement of profits basis, at more than one billion dollars.
Defendants submitted mediation briefs together with attached expert
reports.  Defendants denied liability and argued that the derivative claims had
no value, including that under the TEPPCO Partnership Agreement, TEPPCO’s
General Partner could engage in asset sales and joint ventures, including
conflict of interest transactions, in its “sole discretion.”
Later in April 2009, the Audit, Conflicts and Governance Committee of the board
of directors of TEPPCO GP appointed a special committee comprised of independent
directors (the “Special Committee”) to consider the Merger Proposal.  The
Special Committee was comprised of a TEPPCO director who joined the TEPPCO GP
Board more than a year after the Derivative
 
8

--------------------------------------------------------------------------------

 
 
Action had been filed, Donald H. Daigle, and two new directors named to TEPPCO
GP’s Board in April 2009, Irvin Toole, Jr. and Duke R. Ligon, none of whom were
defendants in the Derivative Action.  The Special Committee retained independent
legal and financial advisors.
On or about April 29, 2009, TEPPCO announced that it had received a proposal
from EPD, dated March 9, 2009, for the merger of TEPPCO with and into EPD in
consideration of $1.00 in cash and 1.043 EPD units to be paid or issued by EPD
for each of TEPPCO’s outstanding partnership units (the “Merger Proposal”),
which represented at the time of the initial proposal $21.89 per TEPPCO unit,
and that the Special Committee had rejected the proposal as inadequate.
On April 29, 2009, Brinckerhoff filed a class action complaint in the Delaware
Court of Chancery challenging the fairness of the Merger Proposal and alleging
that TEPPCO’s Special Committee would not fairly value the Derivative Action in
connection with the Merger and that defendants would not provide unitholders
with sufficient information about the Derivative Action to evaluate the Merger.
On April 29, 2009, Renee Horowitz (together with Brinckerhoff, “Plaintiffs”)
filed a class action complaint in the Delaware Court of Chancery also
challenging the fairness of the offer, which action was consolidated into the
new Brinckerhoff action on May 11, 2009, under the caption Texas Eastern
Products Pipeline Company, LLC, Merger Litigation, C.A. No. 4548-VCL (the “Class
Action”).  Also on May 11, 2009, the law firm of Bragar Wexler Eagel & Squire,
P.C. was designated as Plaintiffs’ Lead Counsel in the Class Action and the law
firm of Rosenthal, Monhait & Goddess, P.A., was designated as Delaware Liaison
Counsel for Plaintiffs.
The Class Action alleges, among other things, that Dan Duncan controls both
TEPPCO and EPD through his ultimate ownership of their respective general
partners and arranged for a transaction in his best interest that would not have
been entirely fair to the minority unitholders
 
9

--------------------------------------------------------------------------------

 
 
of TEPPCO.  The Class Action further alleges that Duncan’s control and
unwillingness to sell his stake precluded third-party interest in
TEPPCO.  According  to the Class Action, as a consequence of his ultimate
control, Duncan, EPD and Enterprise Holdings, L.P, with the acquiescence of
TEPPCO GP’s directors and EPCO, Inc., would have been able to proceed with and
benefit from an underpriced, unfair transaction to the detriment of TEPPCO’s
public unitholders.
On April 30, 2009, the TEPPCO Special Committee met with its legal and financial
advisors to prepare for a meeting with EPD scheduled for May 1, 2009.   After
some discussion, the TEPPCO Special Committee decided that, if efforts to obtain
an increased proposal from EPD were unsuccessful, it would make a
counterproposal only after it was able to assess the merits and range of
potential values of the Derivative Action, and that to facilitate that
assessment, it would schedule a meeting with the Plaintiff’s counsel in the
Derivative Action and the Class Action.
On May 1, 2009, the Special Committee and its legal and financial advisors met
with EPD and its legal and financial advisors and the EPD ACG Committee and its
counsel.   At the conclusion of the meeting, Mr. Daigle informed EPD that the
TEPPCO Special Committee was in the process of reviewing the Derivative Action
and believed that the Derivative Action potentially represented a significant
asset of TEPPCO.  Mr. Daigle then encouraged EPD to revise its proposal to
reflect both the then current market value of the TEPPCO units and the value of
the Derivative Action.  Finally, Mr. Daigle stated that the TEPPCO Special
Committee would contact EPD to continue discussions once it had further assessed
the merits and value of the Derivative Action.  From April through the end of
June, the Special Committee and its legal experts, and their financial experts
worked to value the Derivative Action, and considered the
 
10

--------------------------------------------------------------------------------

 
claims significant assets of TEPPCO and requested that EPD pay fair value for
those claims in the Merger.
On May 6, 2009, the Special Committee, and its advisors, met with Derivative
Plaintiff, his attorneys, and one firm of Plaintiffs’ financial experts in
Houston to discuss Plaintiff’s and his counsel’s view of the merits of the
Derivative Action.  Prior to the meeting, the Special Committee was provided
with Derivative Plaintiff’s mediation briefs, expert reports and exhibits. For
the meeting, Derivative Plaintiff’s attorneys prepared a memorandum, charting
from the mediation memoranda Derivative Plaintiff’s arguments and defendants’
responses, and setting forth Derivative Plaintiff’s rebuttal arguments.  Also,
for the Special Committee, Derivative Plaintiff’s counsel prepared a power point
presentation summarizing Derivative Plaintiff’s view of the applicable
partnership contractual standards of liability and damages.  Derivative
Plaintiff, five of his attorneys, together with three of Derivative Plaintiff’s
attorneys’ experts participated in the presentation to the Special
Committee.  All members of the Special Committee, their counsel (including their
Delaware counsel), and financial experts, were present and posed questions to
Derivative Plaintiff’s attorneys and their experts.  From and after May 2009,
Derivative Plaintiff’s counsel and the Special Committee’s counsel were in
regular communication.  In discussions with counsel for the Special Committee,
Derivative Plaintiff’s counsel repeatedly urged that the TEPPCO Special
Committee obtain substantial consideration for the Derivative Action.
On May 12, 2009, the TEPPCO Special Committee and its legal advisors held a
telephonic meeting to discuss the merits and potential value range of the
Derivative Action and the steps that the TEPPCO Special Committee should
undertake to facilitate that assessment.  On

 
11

--------------------------------------------------------------------------------

 
May 14, 2009, the TEPPCO Special Committee further discussed the Derivative
Action with its legal advisors.
On May 18, 2009, the TEPPCO Special Committee held a telephonic meeting to
discuss with its legal and financial advisors a possible counterproposal to
EPD.  The TEPPCO Special Committee decided that a counterproposal would be
formulated based, in part, on the TEPPCO Special Committee’s views on the value
of TEPPCO following consultation with its financial advisors and considering a
range of potential values for the Derivative Action.  The range of potential
values for the Derivative Action was based upon the damages estimates of the
parties to the Derivative Action in the pending mediation of the Derivative
Action and the TEPPCO’s Special Committee meeting with Derivative Plaintiff and
his counsel.  The Special Committee decided, after consulting with its legal and
financial advisors, to make a counterproposal of 1.48 EPD common units for each
TEPPCO unit.  On May 19, 2009, Mr. Daigle communicated the counterproposal to
EPD.
On June 15, 2009, the TEPPCO Special Committee and EPD engaged in face-to-face
merger negotiations.  During the meeting, EPD responded to the Special
Committee’s counterproposal with a new proposal of 1.197 EPD common units for
each TEPPCO unit.
On June 16, 2009, the TEPPCO Special Committee met with its financial and legal
advisors to discuss the negotiations.  The Special Committee considered that it
was able to obtain a substantial increase in the Merger consideration due to the
existence and value of the Derivative Action.  The TEPPCO Special Committee then
discussed a response to EPD’s revised offer and decided to further negotiate a
transaction, and requested that EPD improve its proposal to 1.275 EPD common
unit for each TEPPCO unit.  The TEPPCO Special Committee also conditioned the
Merger on the affirmative vote of at least a majority of the votes cast by the
holders of outstanding

 
12

--------------------------------------------------------------------------------

 
limited partnership units of TEPPCO, excluding those held by defendants to the
Derivative Action and DD Securities LLC, DFI GP Holdings, L.P., Enterprise GP
Holdings L.P., Duncan Family Interests, Inc., and Duncan Family 2000
Trust.  Also, on June 16, 2009, EPD management consulted with Mr. Duncan
regarding whether one of his affiliates would consider accepting, in lieu of
some EPD common units, a new class of EPD units that would not receive
distributions for a specified period of time.
During a later meeting on June 16, 2009, EPD responded with a revised proposal
that consisted of 1.24 EPD common units for each TEPPCO unit, other than certain
TEPPCO units owned by Duncan Family Interests, Inc. and its affiliates, which
would be exchanged for Class B units each of which would forego quarterly cash
distributions for sixteen quarters following the closing of the merger (the
“1.24 Proposal”).  The Merger would also be subject to affirmative vote of at
least a majority of the votes cast by the holders of outstanding limited
partnership units of TEPPCO, excluding those held by defendants to the
Derivative Action and DD Securities LLC, DFI GP Holdings, L.P., Enterprise GP
Holdings L.P., Duncan Family Interests, Inc., and Duncan Family 2000 Trust.
On June 17, 2009, the TEPPCO Special Committee met to discuss the 1.24 Proposal
with the assistance of its legal and financial advisors and concluded that it
was in favor of going forward with the proposal.
Later on June 17, 2009, the TEPPCO Special Committee and its legal advisors held
a telephonic conference with the Derivative Plaintiff and his counsel to apprise
them of EPD’s final proposal.  At the conclusion of the meeting, Derivative
Plaintiff stated he would have to consider whether he was willing to support the
final proposal and enter into settlement of the Derivative Action.  Later that
day, Derivative Plaintiff’s counsel telephoned counsel for the TEPPCO Special
 
13

--------------------------------------------------------------------------------

 
Committee and stated that Derivative Plaintiff was willing to support the
proposal if the merger agreement contained a covenant that EPD would increase
distributions to be equivalent with TEPPCO distributions on an as-converted
basis.
On June 18, 2009, Mr. Daigle met with legal advisors and Mr. Creel and members
of EPD management to discuss the Derivative Plaintiff’s demands for a commitment
to increased distributions on EPD common units.  Mr. Creel explained that the
financial ramifications of the demand prevented EPD from agreeing to the
condition.  However, EPD was willing to state that, subject to market
conditions, EPD currently expects to continue its practice of increasing its
distributions each quarter through 2011, by the higher of $0.0075 ($0.03
annualized) per common unit or 1.25% (5% annualized).  Such increases would
bring EPD distributions to parity with TEPPCO distributions on an as-converted
basis by the third quarter of 2010.
On June 28, 2009, a merger agreement was executed by and among TEPPCO, EPD,
TEPPCO GP, Enterprise Products GP, LLC, and Enterprise Sub B LLC (the “Merger
Agreement”) whereby TEPPCO and TEPPCO GP will become wholly-owned subsidiaries
of EPD (the “Merger”).  In consideration, TEPPCO unitholders, except for a
certain affiliate of EPCO, Inc., will receive 1.24 EPD common units for each
TEPPCO unit.  An affiliate of EPCO, Inc. will exchange its 11,486,711 TEPPCO
units for 14,243,521 EPD units, based on the 1.24 exchange rate, which will
consist of 9,723,090 EPD common units and 4,520,431 EPD Class B units.  The EPD
Class B units will not be entitled to regular quarterly cash distributions for
sixteen quarters following the closing of the Merger.  Subject to market
conditions, EPD currently expects to be able to continue its practice of
increasing its distributions each quarter through 2011 by the higher of $0.0075
($0.03 annualized) per common unit or 1.25% (5% annualized). The Class B

 
14

--------------------------------------------------------------------------------

 
units will convert automatically into the same number of common units on the
date immediately following the payment date of the sixteenth distribution
following the closing of the Merger.
Also on June 28, 2009, following arm’s-length negotiations, the parties entered
into a memorandum of understanding (“MOU”), based upon the Merger Agreement,
pursuant to which the parties agreed in principle to the settlement of the
Actions (as described below under the paragraph entitled “The
Settlement”). Prior to signing the MOU, Plaintiffs’ attorneys arranged for one
of their experts to examine certain financial materials prepared for the Special
Committee.  That expert reported to Plaintiffs’ attorneys that, on a preliminary
basis, the Merger consideration appeared fair.
On August __, 2009, the Stipulation was executed by the parties through their
respective counsel.
III.  
THE SETTLEMENT.

The Merger, and TEPPCO’s Special Committee’s use of the Derivative Action in its
effort to obtain an increase in the Merger consideration, provide the basis for
the settlement.  Specifically, EPD agreed in the Merger to exchange 1.24 EPD
Common Units for each outstanding limited partnership unit of TEPPCO (the
“Merger Consideration”), other than the Designated TEPPCO Common Units defined
below. Further, one or more privately-held affiliates of EPCO, Inc. will receive
in the Merger in exchange for 3,645,509 limited partnership units of TEPPCO held
by such affiliate or affiliates (“Designated TEPPCO Common Units”) 4,520,431
Class B units of EPD, which Class B units, by their terms, will receive no cash
distributions for sixteen quarters following the closing date of the
Merger.  The board of directors of TEPPCO GP will recommend to TEPPCO’s
unitholders that they approve the Merger Agreement and, subject to certain
fiduciary exceptions set forth in the Merger Agreement, TEPPCO GP will use its
reasonable best efforts to seek unitholder approval as soon as practicable,
including providing proxy materials to TEPPCO’s

 
15

--------------------------------------------------------------------------------

 
unitholders, which will include a description of the Settlement, and scheduling
a unitholder vote.  Plaintiffs and their counsel were given the opportunity to
review and comment on the draft proxy materials. Approval of the Merger will
require, in addition to votes required under the TEPPCO partnership agreement,
the affirmative vote of at least a majority of the votes cast by the holders of
outstanding limited partnership units of TEPPCO, excluding those held by
defendants to the Derivative Action and DD Securities LLC, DFI GP Holdings,
L.P., Enterprise GP Holdings L.P., Duncan Family Interests, Inc., and Duncan
Family 2000 Trust.
The Derivative Action was considered by the Special Committee to be a
significant asset of TEPPCO for which fair value was sought and obtained in the
Merger consideration.  The derivative claims, the submission to the Special
Committee by Derivative Plaintiff of certain evidence obtained by Derivative
Plaintiff in discovery, together with briefs extensively citing both documents
and testimony and setting forth the Derivative Plaintiff’s contentions as to the
applicable law, reports by Derivative Plaintiff’s experts, and the presentation
by Derivative Plaintiff, his counsel and their experts provided substantial
assistance to the Special Committee in negotiating the increase in the Merger
consideration.  During the negotiations, the Special Committee advised EPD that
EPD had not sufficiently valued the Derivative Action and, thereafter, EPD
increased the Merger consideration.  The Special Committee considered that it
was able to obtain a substantial increase in the Merger consideration due to the
existence and value of the Derivative Action. 
During the course of the Merger negotiations, EPD increased the Merger
consideration by about 14.5% or more than $300,000,000.
IV.  
REASONS FOR THE SETTLEMENT.

Plaintiffs, through their counsel, have made a comprehensive and thorough
investigation of the claims and allegations asserted in the Actions, as well as
the facts and circumstances relevant to the Actions, including carefully
reviewing relevant documents; conducting factual

 
16

--------------------------------------------------------------------------------

 
and legal research concerning the viability of Plaintiffs’ claims; and carefully
analyzing the fairness and adequacy of the terms of the Stipulation and
Settlement.  While Plaintiffs believe that the claims asserted in the Actions
have merit, they also believe that the Settlement provided for herein provides
substantial benefits to the Class, TEPPCO and its unitholders.  In addition to
the substantial benefits provided by the Settlement to the Class, TEPPCO and its
unitholders, Plaintiffs and their counsel have considered:  (i) the facts
developed through their investigation; (ii) the standards for liability set
forth in TEPPCO’s limited partnership agreement; (iii) the attendant risks of
litigation and the uncertainty of the outcome of the Actions; (iv) the
substantial cost to TEPPCO of continuing the litigation; (v) the desirability of
permitting the Settlement to be consummated as provided by the terms of this
Stipulation; and (vi) the conclusion of Plaintiffs and their counsel that, under
the circumstances, the terms and conditions of the Settlement are fair,
reasonable and adequate and that it is in the best interest of Plaintiffs, the
members of the Class, TEPPCO and its unitholders to settle the Actions as set
forth in the Stipulation.  In light of these considerations, Plaintiffs, through
their counsel, have determined that it is in the best interests of the
Plaintiffs, the members of the Class, TEPPCO and its unitholders to settle the
Actions on the terms set forth in the Stipulation.
Defendants have vigorously denied, and continue to deny, all liability with
respect to the Actions, deny that they engaged in any wrongdoing, deny that they
committed any violation of law, deny that they breached any fiduciary duties,
deny that they acted improperly in any way, and deny liability of any kind to
Plaintiffs or to members of the Class, TEPPCO, or any of its
unitholders.  Defendants have agreed to the Settlement and dismissal of the
Actions on the merits and with prejudice to (i) avoid further expense; (ii)
dispose of potentially burdensome, uncertain and protracted litigation; (iii)
finally put to rest all claims the Plaintiffs, the members of the

 
17

--------------------------------------------------------------------------------

 
Class, TEPPCO and its unitholders may have arising out of the Actions; and (iv)
permit TEPPCO and its officers and directors to pursue its business without
collateral involvement in ongoing litigation.
V.  
APPLICATION FOR ATTORNEYS’ FEES AND EXPENSES.

Only after the parties agreed in principle on the settlement terms and executed
the MOU did counsel for Plaintiffs and defendants engage in negotiations
concerning Plaintiffs’ application for attorneys’ fees and reimbursement of
expenses.  Such negotiations were conducted at arms’ length and resulted in
Plaintiffs’ agreement to limit their application and defendants’ agreement not
to oppose such application, all as set forth in this Section V.  Also set forth
is a statement by Plaintiffs and their attorneys of information they believe
relevant to Plaintiffs’ application for an award of attorneys’ fees and expenses
and a special allowance for Derivative Plaintiff.  This information is not
provided by defendants or the Court.
Plaintiffs believe that the Derivative Action, the Class Action, and the
settlement provide TEPPCO’s public unitholders very significant benefits
including a substantial increase in the Merger consideration of hundreds of
millions of dollars.  Further, as a result of the Merger Proposal, from April
29, 2009, when it was first announced, through the time of the settlement,
TEPPCO’s unit price increased substantially in both absolute and relative terms
(as compared to the Alerian MLP index) by more than a half billion dollars. 
For nearly three years, the Derivative Plaintiff and the three law firms that
acted as his counsel have devoted more than 10,000 hours to prosecute the
Derivative Action and Class Action, and spent or incurred more than $1,500,000
in expert fees and litigation expenses.
Plaintiffs and their counsel intend to petition the Court for an award of
reasonable fees not to exceed $17,500,000 (including $100,000 as a special award
for Derivative Plaintiff in connection with the Actions for his services over
and above the customary responsibilities of a

 
18

--------------------------------------------------------------------------------

 
derivative and class representative) and reimbursement of reasonable expenses
(paid or obligated to pay) not to exceed $1,500,000 (the “Fee
Application”).  Plaintiffs and their counsel will not seek fees or expenses in
excess of the Fee Application.  Defendants will not oppose the Fee Application
in the amounts stated above.
The parties agree that final resolution by the Court of the Fee Application
shall not be a precondition to the dismissal of the Actions in accordance with
the Stipulation, and the Stipulation provides that the Fee Application may be
considered separately from the proposed Settlement of the Actions.  Fees and
expenses awarded by the Court to Plaintiffs’ counsel or a special award to
Derivative Plaintiff in the Actions shall be paid by TEPPCO and/or any insurer
for any of the Defendants within ten (10) business days after the later of (1)
fulfillment of all of the conditions to the Settlement or (2) the date of the
Court’s order approving the Fee Application.  Defendants expect that Plaintiffs’
legal fees and expenses, as awarded by the Court, will be reimbursed by
defendants’ insurance.
VI.  
CLASS ACTION DETERMINATION.

The Court has ordered that, for purposes of the Settlement only, the Class
Action shall be temporarily maintained as a class action by the named Plaintiffs
as Class representatives and by their class counsel, pursuant to Court of
Chancery Rules 23(a), 23(b)(1) and (b)(2), on behalf of the Class.
VII.  
INQUIRIES REGARDING THE SETTLEMENT.

Inquiries or comments about the Settlement may be directed to the attention of
Class and derivative counsel as follows:
Patrick J. O’Donnell, Esq.
Bragar, Wexler, Eagel & Squire, P.C.
885 Third Avenue, Suite 3040
New York, New York  10022
 

 
 
19

--------------------------------------------------------------------------------

 
 
VIII.  
SETTLEMENT HEARING.

A Settlement Hearing has been scheduled before the Court in its courtroom in the
___________Courthouse, __________________, ______________, Delaware _______, on
_____, 2009 at __:__ _.m., to:  (i) determine whether the Settlement should be
approved by the Court as fair, reasonable and adequate and in the best interests
of the Class, TEPPCO and its unitholders; (ii) determine whether judgment should
be entered pursuant to the Stipulation, inter alia, dismissing the Actions with
prejudice and extinguishing and releasing all Settled Claims (as defined in the
Stipulation and below); (iii) determine whether the Class should be certified
and whether Plaintiffs and their counsel have adequately represented the Class,
TEPPCO and its unitholders; (iv) rule on Plaintiffs’ Fee Application; and (v)
rule on other such matters as the Court may deem appropriate.
The Court has reserved the right to adjourn the Settlement Hearing or any
adjournment thereof, including the consideration of Plaintiffs’ Fee Application,
without further notice of any kind other than oral announcement at the
Settlement Hearing or any adjournment thereof.
IX.  
RIGHT TO APPEAR AND OBJECT.

Any unitholder of TEPPCO or member of the Class who objects to the:  (i)
Settlement, (ii) class action determination, (iii) adequacy of representation by
Plaintiffs and their counsel, (iv) dismissal, (v) judgments to be entered with
respect thereto, and/or (vi) Plaintiffs’ Fee Application, or (vii) who otherwise
wishes to be heard, may appear in person or by his, her, or its attorney at the
Settlement Hearing and present evidence or argument that may be proper and
relevant.  To do so, you must no later than ten (10) calendar days prior to the
Settlement Hearing (unless the Court in its discretion shall thereafter
otherwise direct, upon application of such person and for good cause shown),
file with the Register in Chancery:  (i) a written notice of
 
20

--------------------------------------------------------------------------------

 
 
intention to appear, (ii) a statement of your objections to any matters before
the Court, (iii) the grounds therefor or the reasons for your desire to appear
and be heard, as well as documents or writings you desire the Court to
consider.  Also, on or before the date of filing such papers, you must serve
them upon the following counsel of record:
Joseph A. Rosenthal, Esquire
Rosenthal, Monhait & Goddess, P.A.
919 Market Street, Suite 1401
P.O. Box 1070
Wilmington, Delaware  19899
 
 
Gregory P. Williams, Esquire
Richards, Layton & Finger, P.A.
One Rodney Square
920 N. King Street
Wilmington, Delaware  19801
 
 
A. Gilchrist  Sparks, III, Esquire
Morris, Nichols, Arsht & Tunnell LLP
1201 North Market Street
P.O. Box 1347
Wilmington, Delaware  19899
 
 
Kurt M. Heyman, Esquire
Proctor Heyman, LLP
1116 West Street
Wilmington, Delaware 19801
 
 
Lawrence C. Ashby, Esquire
Ashby & Geddes
500 Delaware Avenue, 8th Floor
P.O. Box 1150
Wilmington, Delaware  19899
 
 
Donald J. Wolfe, Jr., Esquire
Potter Anderson & Corroon LLP
1313 North Market Street
P.O. Box 951
Wilmington, Delaware 19899
 
     

 
21

--------------------------------------------------------------------------------


Any unitholder of TEPPCO or Class member who does not object to the Settlement
or Plaintiffs’ Fee Application need not do anything.
Unless the Court otherwise directs, no person shall be entitled to object to the
approval of the Settlement, any judgment entered thereon, the class action
determination, the adequacy of the representation of the Class, TEPPCO and its
unitholders by Plaintiffs and their counsel, or any award of attorneys’ fees, or
otherwise to be heard, except by serving and filing a written objection and
supporting papers and documents as described above.
The Court will consider your papers even if you do not attend the Settlement
Hearing.  Any person who fails to object in the manner described above shall be
deemed to have waived the right to object (including any right of appeal) and
shall be forever barred from raising such objection in this or any other action
or proceeding.
X.  
ORDER AND FINAL JUDGMENT OF THE COURT.

If the Court determines that the Settlement is fair, reasonable, adequate, and
in the best interests of the Class, TEPPCO and its unitholders, the parties
hereto will jointly ask the Court to enter an Order and Final Judgment that
will, among other things:
1. finally certify the Class represented in the Class Action pursuant to Court
of Chancery Rules 23(a), 23(b)(1) and 23(b)(2);
2. approve the Settlement and adjudge the terms thereof to be fair, reasonable,
adequate and in the best interests of the Class, TEPPCO and its unitholders,
pursuant to Court of Chancery Rules 23(e) and 23.1;
3. authorize and direct performance of the Settlement in accordance with its
terms and conditions; and
4. compromise, settle, release, and dismiss with prejudice on the merits and
release defendants, and each of them, from the Settled Claims (defined below).
 
22

--------------------------------------------------------------------------------

 
 
XI.  
RELEASE.

The Stipulation provides that, if the Court approves the Settlement, and in
consideration of the benefits provided by the Settlement, the Actions will be
dismissed on the merits with prejudice without costs except as provided in the
Stipulation as to each defendant, as against the Plaintiffs, all members of the
Class, TEPPCO and its unitholders, or any of them.  Under the terms of the
Settlement, all claims, demands, rights, actions or causes of action, rights,
liabilities, damages, losses, obligations, judgments, suits, matters and issues
of any kind or nature whatsoever, whether known or unknown, contingent or
absolute, suspected or unsuspected, disclosed or undisclosed, hidden or
concealed, matured or unmatured, that have been, could have been, or in the
future can or might be asserted in the Class Action or Derivative Action or in
any court, tribunal or proceeding (including, but not limited to, any claims
arising under federal or state law relating to alleged fraud, breach of any
duty, negligence, violations of the federal securities laws or otherwise) by or
on behalf of any member of the Class, TEPPCO or TEPPCO’s unitholders that owned
securities of TEPPCO continuously from the time the claims in the Derivative
Action arose through to the present, whether individual, class, derivative,
representative, legal, equitable or any other type or in any other capacity
against defendants (or any one of them) in the Actions or any of their families,
parent entities, general partners, associates, affiliates, or subsidiaries and
each and all of the respective past, present or future officers, directors,
unitholders, stockholders, partners, members, representatives, employees,
financial or investment advisors, consultants, accountants, attorneys,
investment bankers, commercial bankers, advisors or agents, heirs, executors,
trustees, general or limited partners or partnerships, personal representatives,
estates, administrators, predecessors, successors and assigns of the defendants
(or any one of them) in the Actions or any of their families, parent entities,
general partners, associates, affiliates or subsidiaries (collectively, the
“Released
 
23

--------------------------------------------------------------------------------

 
Persons”) which have arisen, could have arisen, arise now or hereafter arise out
of, or relate in any manner to, the allegations, facts, events, transactions,
acts, occurrences, statements, representations, misrepresentations, omissions or
any other matter, thing or cause whatsoever, or any series thereof, embraced,
involved, set forth or otherwise related to, the Class Action or Derivative
Action, or any allegations in the complaints or amended complaints in the
Actions, to the Merger or the consideration or implementation of the Merger, or
to any proxy statement, any supplement thereto, or any disclosures contained
therein issued in connection with the Merger (provided that Plaintiffs are
provided with a draft of the proxy statement and the opportunity to comment on
any proposed disclosures) (the “Settled Claims”) are completely discharged,
dismissed with prejudice, settled and released, provided however, that Settled
Claims shall not include any claims to enforce the Settlement.  Further, any
legal or equitable claims or rights of recovery of any of the defendants against
any other of the defendants related to the Actions, whether arising under 10
Del. C. § 6301, et. seq., or otherwise, excepting only such claims for
advancement of and/or indemnification for attorneys’ fees and expenses as any
individual defendant may have are completely discharged, dismissed with
prejudice, settled and released.  Additionally, all Settled Claims held on or on
behalf of Plaintiffs and the Class are completely discharged and released
against all defendants’ insurers.
The Stipulation extends to the claims that the parties granting the release (the
“Releasing Parties”) do not know or suspect to exist at the time of the release,
which if known, might have affected the Releasing Parties’ decision to enter
into the release.  The Releasing Parties shall be deemed to relinquish, to the
extent applicable, and to the full extent permitted by law, the provisions,
rights and benefits of Section 1542 of the California Civil Code.  The Releasing
Parties shall be deemed to waive any and all provisions, rights and benefits
conferred by any law
24

--------------------------------------------------------------------------------


of any state or territory of the United States, or principle of common law,
which is similar, comparable or equivalent to California Civil Code Section
1542.
In addition, while retaining their right to deny liability, the Actions are
being settled voluntarily by defendants after consultation with competent legal
counsel.
XII.  
NOTICE TO PERSONS OR ENTITIES HOLDING OWNERSHIP ON BEHALF OF OTHERS.

Brokerage firms, banks and/or other persons or entities who (i) held limited
partnership units of TEPPCO as of the date hereof or (ii) held limited
partnership units of TEPPCO during the period beginning on and including the
close of business on March 9, 2009 (the date of the initial Merger Proposal)
through and including the date of the closing of the Merger for the benefit of
others are requested to send promptly this Notice to all of their respective
beneficial owners.  If additional copies of the Notice are needed for forwarding
to such beneficial owners, any requests for such additional copies may be made
to TEPPCO’s transfer agent at the following address:

   BNY Mellon Shareowner Services    P.O. Box 358015    Pittsburgh,
Pennsylvania  15252-8015    (800) 953-2496

 
XIII.  
SCOPE OF THIS NOTICE.

This Notice is not all-inclusive.  The references in this Notice to the
pleadings in the Actions, the Stipulation and other papers and proceedings are
only summaries and do not purport to be comprehensive.  For the full details of
the Actions, the claims which have been asserted by the parties and the terms
and conditions of the Settlement, including a complete copy of the Stipulation,
unitholders of TEPPCO and members of the Class are referred to the Court files
in the Actions.  You or your attorney may examine the Court files during regular
business hours on
25

--------------------------------------------------------------------------------


each business day at the office of the Register in Chancery, New Castle County
Courthouse, 500 North King Street, Wilmington, Delaware 19801.  Do not call the
Court.

         
                                                                             
 Date:  __________________, 2009                    Register in Chancery

 
 
26

--------------------------------------------------------------------------------

 










EXHIBIT D




 
 
 

--------------------------------------------------------------------------------

 


IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


PETER BRINCKERHOFF, Individually and on Behalf of All Others Similarly Situated,
and Derivatively on Behalf of Teppco Partners, LLP,
 
Plaintiff,
 
v.
 
TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC; ENTERPRISE PRODUCTS PARTNERS,
L.P.; ENTERPRISE PRODUCTS GP, LLC; EPCO, INC.; DAN L. DUNCAN; JERRY E. THOMPSON;
W. RANDALL FOWLER; MICHAEL A. CREEL; RICHARD H. BACHMANN; RICHARD S. SNELL;
MICHAEL B. BRACY; and MURRAY H. HUTCHISON,
 
Defendants,
 
and
 
TEPPCO PARTNERS, L.P.,
 
Nominal Defendant.
 
 
 
 
 
                                                                                                                                                                                    
)
)
)
)
)
)
)
)
)
)
)         C.A. No. 2427-VCL
)
)
)
)
)
)
)
)
)
)
)
)
)
)
 
IN RE TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC, MERGER LITIGATION
 
 
)
)         C.A. No. 4548-VCL
)



ORDER AND FINAL JUDGMENT

The Stipulation and Agreement of Compromise, Settlement and Release, dated
August 5, 2009 (the “Stipulation”), of the above-captioned actions (the
“Actions”), and the settlement contemplated thereby (the “Settlement”) having
been presented at the Settlement Hearing on _______________, 2009, pursuant to
the Scheduling Order for Approval of Settlement of Class and Derivative Actions
entered herein on ____________, 2009 (the “Scheduling Order”), which Stipulation
was joined and consented to by all parties to the Actions and which (along with
the
 
1

--------------------------------------------------------------------------------

 
defined terms therein) is incorporated herein by reference; and the Court having
determined that notice of said hearing was given in accordance with the
Scheduling Order and to TEPPCO’s unitholders and members of the Class as
temporarily certified by the Court in the Scheduling Order and that said notice
was adequate and sufficient; and the parties having appeared by their attorneys
of record; and the attorneys for the respective parties having been heard in
support of the Settlement of the Actions, and an opportunity to be heard having
been given to all other persons desiring to be heard as provided in the notice;
and the entire matter of the Settlement having been considered by the Court;
IT IS HEREBY ORDERED, ADJUDGED AND DECREED, this _____ day of ________________,
2009, as follows:
1.           The Notice of Pendency of Class and Derivative Actions, Temporary
and Proposed Class Action Determination, Proposed Settlement of Class and
Derivative Action, Settlement Hearing and Right to Appear (the “Notice”) has
been given to the unitholders of TEPPCO and to the Class pursuant to and in the
manner directed by the Scheduling Order, proof of the mailing of the Notice was
filed with the Court by counsel for Defendants and full opportunity to be heard
has been offered to all parties, the Class, TEPPCO’s unitholders and persons in
interest.  The form and manner of the Notice is hereby determined to have been
the best notice practicable under the circumstances and to have been given in
full compliance with each of the requirements of Delaware Court of Chancery
Rules 23 and 23.1, and it is further determined that all parties to the Actions,
members of the Class, TEPPCO and its unitholders are bound by the Order and
Final Judgment herein.
2.           With regard to the Class Action (as defined in the Stipulation),
pursuant to Court of Chancery Rules 23(a), 23(b) (1), 23(b) (2):
 
2

--------------------------------------------------------------------------------

 
a.           The Court finds that (i) the Class, as defined below, is so
numerous that joinder of all members is impracticable; (ii) there are questions
of law and fact common to the Class; (iii) the claims of the plaintiffs are
typical of the claims of the Class; and (iv) the plaintiffs have fairly and
adequately protected the interests of the Class with respect to the Class Action
and the claims asserted therein;
b.           The Court finds that plaintiffs and their counsel have adequately
represented the interests of the Class, TEPPCO and its unitholders;
c.           The Court finds that the requirements of Court of Chancery Rules
23(b) (1) and (2) have been satisfied;
d.           The Class Action is hereby certified as a class action on behalf of
all record and beneficial holders of limited partnership units of TEPPCO during
the period beginning on and including the close of business on March 9, 2009
(the date of the initial Merger Proposal) through and including the date of the
closing of the Merger, including any and all of their respective successors in
interest, predecessors, representatives, trustees, executors, administrators,
heirs, assigns or transferees, immediate and remote, and any person or entity
acting for or on behalf of, or claiming under any of them, and each of them (the
“Class”); and
e.           Peter Brinckerhoff and Renee Horowitz are hereby certified as Class
representatives.  The law firms of Bragar, Wexler, Eagel & Squire, P.C. and
Rosenthal, Monhait & Goddess, P.A. are hereby appointed as plaintiffs’ counsel
(“Plaintiffs’ Counsel”) for the derivative and class claims.
3.           The Settlement, and all transactions preparatory or incident
thereto, are found to be fair, reasonable and adequate and in the best interests
of the Class, TEPPCO and its unitholders, and it is hereby approved pursuant to
Court of Chancery Rules 23 and 23.1.  The
 
3

--------------------------------------------------------------------------------

 
parties to the Stipulation are hereby authorized and directed to comply with and
to consummate the Settlement in accordance with its terms and provisions, and
the Register in Chancery is directed to enter and docket this Order and Final
Judgment in the Actions.
4.           This Order and Final Judgment shall not constitute any evidence or
admission by any party herein that any acts of wrongdoing have been committed by
any of the parties to the Actions and should not be deemed to create any
inference that there is any liability therefor.
5.           The Actions are hereby dismissed with prejudice as to all
defendants and against plaintiffs, members of the Class, TEPPCO and its
unitholders, or any of them, on the merits without costs except as provided in
the Stipulation.  All claims, demands, rights, actions or causes of action,
rights, liabilities, damages, losses, obligations, judgments, suits, matters and
issues of any kind or nature whatsoever, whether known or unknown, contingent or
absolute, suspected or unsuspected, disclosed or undisclosed, hidden or
concealed, matured or unmatured, that have been, could have been, or in the
future can or might be asserted in the Class Action or Derivative Action or in
any court, tribunal or proceeding (including, but not limited to, any claims
arising under federal or state law relating to alleged fraud, breach of any
duty, negligence, violations of the federal securities laws or otherwise) by or
on behalf of any member of the Class (as defined below), TEPPCO or TEPPCO’s
unitholders that owned securities of TEPPCO continuously from the time the
claims in the Derivative Action arose through to the present, whether
individual, class, derivative, representative, legal, equitable or any other
type or in any other capacity against defendants (or any one of them) in the
Actions or any of their families, parent entities, general partners, associates,
affiliates, or subsidiaries and each and all of the respective past, present or
future officers, directors, unitholders, stockholders, partners, members,
representatives, employees, financial or investment advisors, consultants,
accountants, attorneys, investment bankers,
 
4

--------------------------------------------------------------------------------

 
commercial bankers, advisors or agents, heirs, executors, trustees, general or
limited partners or partnerships, personal representatives, estates,
administrators, predecessors, successors and assigns of the defendants (or any
one of them) in the Actions or any of their families, parent entities, general
partners, associates, affiliates or subsidiaries (collectively, the “Released
Persons”) which have arisen, could have arisen, arise now or hereafter arise out
of, or relate in any manner to the allegations, facts, events, transactions,
acts, occurrences, statements, representations, misrepresentations, omissions or
any other matter, thing or cause whatsoever, or any series thereof, embraced,
involved, set forth or otherwise related to the Class Action or Derivative
Action, or any allegations in the complaints or amended complaints in the
Actions, to the Merger or the consideration or implementation of the Merger, or
to any proxy statement, any supplement thereto, or any disclosures contained
therein issued in connection with the Merger (the “Settled Claims”) are
completely discharged, dismissed with prejudice, settled and released, provided
however, that Settled Claims shall not include any claims to enforce the
Settlement.  Further, any legal or equitable claims or rights of recovery of any
of the defendants against any other of the defendants related to the Actions,
whether arising under 10 Del. C. § 6301, et. seq., or otherwise, excepting only
such claims for advancement of and/or indemnification for attorneys’ fees and
expenses as any individual defendants may have are completely discharged,
dismissed with prejudice, settled and released.  Additionally, all Settled
Claims held by or on behalf of Plaintiffs and the class are completely
discharged and released against all of defendants’ insurers.
6.           Plaintiffs’ Counsel are hereby awarded fees in the amount of
_______ (including _______ as a special award for Derivative Plaintiff in
connection with the Actions) and expenses in the amount of ________ in
connection with the Actions, which fees the Court finds to be fair and
reasonable and which shall be paid to Plaintiffs’ Counsel in accordance with the
terms of the
 
5

--------------------------------------------------------------------------------

 
Stipulation.  Fees shall be allocated by Lead Counsel among Plaintiffs’ Counsel
in accordance with their contribution, in the judgment of Lead Counsel, to the
result achieved.

                                                                                     
______________________________________
                                                                                  
[Vice] Chancellor
 
6

--------------------------------------------------------------------------------

 




